DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US PG Pub. No. 2015/0145401).
Regarding Claim 1, Gross discloses, at least in figure 1, an arc lamp (¶ [0025], line 1, flash lamp), comprising: a tube (2, ¶ [0026], line 2); one or more inlets configured to receive water to be circulated through the arc lamp during operation as a water wall , the water wall configured to cool the arc lamp (¶ [0026], lines 6-7, also ¶ [0010], lines 1-3. Also, ¶ [0010], lines 7-8 discloses that the water flows through the lamp which would inherently require an inlet and outlet for this to occur), a plurality of electrodes (3, ¶ [0026], line 2) configured to generate a plasma in a forming gas introduced into the arc lamp (the inert gas is ionized (plasma) ¶ [0016) via the one or more inlets (arc lamps are pre-filled thru an outlet and then the outlet is sealed, ¶ [0021], line 2, gas fill, also ¶ [0009], line 2); and the forming gas comprising a mixture of a hydrogen gas and an inert gas (¶ [0018]), the hydrogen gas in the mixture having a concentration less than 4% by volume (¶ [0020], line 4, 2-5%), the hydrogen gas introduced into the arc lamp prior to generating the plasma (it is prefilled, ¶ [0021], line 2, also ¶ [0009], line 2).
Regarding Claim 3, Gross discloses, wherein the forming gas is premixed (it is part of the gas fill, ¶ [0021], lines 1-2).  
Regarding Claim 6, Gross discloses:  wherein the tube (2) comprises a quartz tube (¶ m[0026], line 3)..  
Regarding Claim 16, Gross discloses:  wherein the hydrogen gas is H2 (¶ [0019], Hydrogen not deuterium) .
Regarding Claim 18, Gross discloses:  wherein the inert gas comprises one or more of argon gas, helium gas, neon gas, or xenon gas( ¶ [0029], line 3, xenon).  
Regarding Claim 19, Gross discloses:  wherein the concentration of the hydrogen gas in the mixture is less than about 3% by volume (¶ [0020], line 4, 2%).  
--------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (401) in view of Hori et al (US PG Pub. No. 2011/0042008) .

Regarding Claim 2, Gross fails to disclose: wherein during an arc discharge between the plurality of electrodes, the hydrogen gas of the forming gas reacts with free oxygen dissociated from the water wall to reduce oxidation of the plurality of the electrodes.  
Hori teaches: wherein during an arc discharge between the plurality of electrodes, the hydrogen gas of the forming gas reacts with free oxygen dissociated from the water wall to reduce oxidation of the plurality of the electrodes (Paragraph [0029] teaches that a reducing gas (hydrogen) is added in a plasma generator (title) to prevent oxidation of the electrodes. Although not specifically stated by Hori, during discharge some of the oxygen would obviously become disassociated and would combine with the Hydrogen gas for stability.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to observe the claimed phenomena in the lamp of Gross, as taught by Hori, since all of the elements are present (H2, water, heat) that would cause the oxygen in the water to become disassociated and quickly recombine with the hydrogen to form water without oxidizing the electrodes. 
-------------------------------------------------------------------------------------------------
Claim(s) 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (401) in view of Lieberer et al (US PG Pub. No. 2017/0194133)..
Regarding Claim 4, Gross fails to disclose:  further comprising: a circulation system configured to circulate the forming gas and the water in the arc lamp; and a gas supply configured to provide the forming gas to the circulation system.  
Lieberer discloses in paragraph [0037], further comprising: a circulation system configured to circulate the forming gas and the water in the arc lamp; and a gas supply configured to provide the forming gas to the circulation system to contain the protect the quartz tube from the plasma.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to circulate the forming gas and water in the lamp of Gross, as taught by Lieberer, to protect the quartz lamp tube from the plasma.
Regarding Claims 5 and 7, Gross fails to disclose, wherein the forming gas enters the arc lamp at a first electrode of the plurality of electrodes, and the forming gas is exhausted at a second electrode of the plurality of electrodes.  
Lieberer discloses in paragraph [0037], lines 3-5) wherein the forming gas enters the arc lamp at a first electrode (cathode) of the plurality of electrodes, and the forming gas is exhausted at a second electrode (anode) of the plurality of electrodes to create a water vortex and confine the plasma to the center axis, thereby protecting the quartz tube further (this also teaches claim 7, wherein the one or more inlets are configured to inject the water perpendicular to a center axis of the arc lamp such that a centrifugal action generates a water vortex to form the water wall.  
.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have water enter at the cathode of Gross and exit at the anode of Gross, as taught by Lieberer, to create a water vortex and confine the plasma to the center axis, thereby protecting the quartz tube further.

Regarding Claim 8, Gross fails to disclose, wherein the one or more inlets are configured such that the forming gas rotates in a same direction as the water wall relative to the center axis during operation of the arc lamp.  
Lieberer teaches, at least in figure 9: wherein the one or more inlets are configured such that the forming gas (229, ¶ [0063]) rotates in a same direction as the water wall (228, ¶ [0063]) relative to the center axis during operation of the arc lamp (see figure) to confine the gas (and plasma) within the water wall (¶ [0063]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a flow of water and gas in the same direction inside the lamp of Gross, as taught by Lieberer, to confine the gas and plasma inside the water wall and protect the quartz lamp.
Regarding Claim 9, Gross fails to disclose, wherein the plurality of electrodes comprises a tip and a heat sink at least partially around the tip.  
Lieberer teaches: wherein the plurality of electrodes comprises a tip and a heat sink (234, ¶ [0065], fig. 11) at least partially around the tip (fig. 11) obviously, to cool the electrode and extend its life.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat sink around the tip of the electrode of Gross, as taught by Lieberer, to cool it and extend its life.
--------------------------------------------------------------------------------------------------
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (401) in view of Lieberer (133) and further in view of Tessnow et al (US PG Pub. No. 2014/0022782).
Regarding Claim 13, Gross fails to disclose, wherein the heat sink comprises silver .
Tessnow teaches in a lamp (title) : wherein the heat sink comprises silver (¶ [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat sink of silver, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
----------------------------------------------------------------------------------------------
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (401) in view of Lieberer (133) and further in view of Samonji et al (US PG Pub. No. 2015/0108518).
Regarding Claim 14, Gross fails to disclose, wherein the heat sink comprises diamond- copper sintering material.  
Samonji teaches :wherein the heat sink comprises diamond- copper sintering material (¶ [0096]) because it has high thermal conductivity.
 	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat sink of diamond-copper sintering material, as taught by Samonji, in the lamp of Gross,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
---------------------------------------------------------------------------------------------------------
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (401) in view of Yoo (US PG Pub. No. 2002/0136018).
Regarding Claim 17, Gross fails to disclose, wherein the hydrogen gas is D2.  
Yoo teaches using hydrogen or deuterium in a discharge lamp (wherein the hydrogen gas is D2.)(¶ [0008], ditrium is an obvious error).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use deuterium in place of hydrogen as a discharge gas in the lamp of Gross, as taught by Yoo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
----------------------------------------------------------------------------------------------
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (401) in view of Shigemasu et al (US PG Pub. No. 2022/0172951) .
Regarding claim 20, Gross discloses: an arc lamp heat source (title, flash lamps put out a lot of heat), the arc lamp heat source comprising: a plurality of electrodes (3) configured to generate a plasma (¶ [0003], ionization) in a forming gas (abstract, line 1); and the forming gas comprises a mixture of a hydrogen gas and an inert gas(¶ [0018]) with the hydrogen gas in the mixture having a concentration less than 4% by volume(¶ [0020], line 4, 2-5%), the hydrogen gas introduced into the arc lamp prior to generating the plasma(it is prefilled, ¶ [0021], line 2, also ¶ [0009], line 2).
Gross fails to disclose: A thermal processing system, comprising: a processing chamber configured to thermally treat a workpiece;.
Shigemasu teaches a heat treatment wafer processing chamber in figure 1, paragraph [0039] using a flash lamp (¶ [0040]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the flash lamp of Gross in a thermal processing system, such as suggested by Shigemasu, since it involves combining Prior Art elements according to known methods to produce predictable results (MPEP 21431A). 
----------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “wherein the tip comprises hafnium alloy.  
” including the remaining limitations.
	Claims 11 is allowable, at least, because of its dependency on claim 10.
	
	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein the tip of at least one of the plurality of electrodes comprises tantalum hafnium carbide ” including the remaining limitations.
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15  and specifically comprising the limitation of “ wherein the heat sink comprises an inner portion of diamond-copper sintering material and an outer portion of silver or copper” including the remaining limitations.  

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879